                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

    UNITED STATES OF AMERICA,

                    Plaintiff,
           v.                                                     Criminal No. 18-cr-45-RGA


    PATRICK TITUS,
                    Defendant.


                                        MEMORANDUM ORDER

          Before me is the Government’s motion to exclude the testimony of Dr. Jonathan Mack. (D.I. 49).

I heard oral argument on this motion on June 16, 2021 (D.I. 82) and the parties have submitted helpful

briefing. (D.I. 49, 55, 83). 1 For the reasons set forth below, the Government’s motion is GRANTED.

     I.         BACKGROUND

          Defendant Dr. Patrick Titus is charged with fourteen counts of knowingly and intentionally

distributing controlled substances outside the usual course of professional practice and not for a legitimate

medical purpose in violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(C). (D.I. 3 ¶ 24). Dr. Titus is also

charged with one count of maintaining a drug-involved premises in violation of 21 U.S.C. § 856(a)(1) and

18 U.S.C. § 2. (Id. ¶¶ 25-26).

          Dr. Titus noticed his intent to introduce the testimony of Dr. Mack relating to mental disease or

defect bearing on the issue of guilt under Federal Rule of Criminal Procedure 12.2(b). (D.I. 41). The

Government argues that Dr. Mack’s proposed testimony violates the applicable legal standards set forth in

United States v. Pohlot and the Insanity Defense Reform Act (IDRA). (D.I. 49 at 1).




1
  The motion for leave to file (D.I. 90) is DENIED as the proposed letter (D.I. 90-2) adds nothing
to the arguments previously made.
                                                       1
    II.       LEGAL STANDARD

          The Third Circuit case, United States v. Pohlot, 827 F.2d 889 (3d Cir. 1987), provides the

governing standard. In Pohlot, the Court explained:

          We conclude that although Congress intended § 17(a) [of IDRA] to prohibit the defenses
          of diminished responsibility and diminished capacity, Congress distinguished those
          defenses from the use of evidence of mental abnormality to negate specific intent or any
          other mens rea, which are elements of the offense. While the contours of the doctrines of
          diminished responsibility and diminished capacity are unclear, the defenses that Congress
          intended to preclude usually permit exoneration or mitigation of an offense because of a
          defendant's supposed psychiatric compulsion or inability or failure to engage in normal
          reflection; however, these matters do not strictly negate mens rea.
                   Despite our disagreement with the government's broad contention, we agree that
          the Congressional prohibition of diminished responsibility defenses requires courts to
          carefully scrutinize psychiatric defense theories bearing on mens rea. Psychiatrists are
          capable of supplying elastic descriptions of mental states that appear to but do not truly
          negate the legal requirements of mens rea. Presenting defense theories or psychiatric
          testimony to juries that do not truly negate mens rea may cause confusion about what the
          law requires.

Id. at 890. Following Pohlot, courts in this Circuit have applied the Pohlot standard to a variety of

proffered expert testimony. See, e.g., United States v. Andrews, 811 F. Supp. 2d 1158 (E.D. Pa. 2011);

United States v. Sacks, 2009 WL 4114169 (D.N.J. Nov. 23, 2009); United States v. Mister, 533 F. Supp.

2d 377 (D.N.J. 2008).

          In particular, the Court in Mister engaged in a lengthy examination of Pohlot as applied to a

“knowledge” crime rather than an “intent” crime. Mister, 553 F. Supp. 2d at 384. The Court’s analysis is

instructive and highly relevant to the facts at hand. I will follow the approach of Mister, beginning with

the proffered testimony, the applicable mens rea, and the link, if any, between the testimony and the

elements of the charged crimes. See id. at 381-88; see also Sacks, 2009 WL 4114169, at *4-7 (considering

the pertinent mens rea, the proffered testimony, and applying the Pohlot standard).




                                                      2
    III.       DISCUSSION

    A. Proposed Testimony

           The description of the proposed testimony has varied over time. The original notice, in January

2021, was brief:

           Dr. Titus suffers impairments in reasoning and mental organization, which rendered him
           unqualified to practice medicine based on being unfit for duty due to substandard neurocognitive
           functioning. The substandard neurocognitive functioning reached the level of chronic brain
           damage with evidence of Organic Personality Syndrome and Mild Neurocognitive Disorder
           predominately connected to the right cerebral hemisphere.

(D.I. 49, Ex. A).    Dr. Mack’s full fifty-page report (D.I. 49, Ex. B) was dated March 1, 2021. Dr. Mack

interviewed Dr. Titus for approximately 4-5 hours and administered numerous neuropsychological and

psychological tests, in addition to reviewing Dr. Titus’ previous neuropsychological evaluation history.

(D.I. 49, Ex. B at 2, 3-13, 43). Dr. Mack diagnosed a “chronic mild neurocognitive disorder now

presenting with clear lateralizing features to the right temporal parietal region, as well as marked

difficulties in certain aspects of executive frontal function, specifically involving nonverbal problem

solving and adaptive reasoning.” (Id. at 47). The report additionally describes two further diagnostic

impressions: “Organic Personality Syndrome/Personality Change due to above medical

condition/Neurocognitive Disorder with marked stickiness, hyperreligiosity, and excessive religious

rumination” and “Schizotypal Personality Disorder.” (Id. at 48).

           In sum, Dr. Mack’s lengthy report concluded by opining that Dr. Titus had been working as an

“impaired physician” since the early 2000s and that he was unfit to practice medicine during the relevant

time period. (Id.). The Report goes on to state, “Dr. Titus’ impairments in reasoning and mental

organization rendered him unable to assess his own performance realistically, and he lapsed in to the

arrogant and proselytizing view that his world view and his medical opinions were correct without

question.” (Id. at 49).

           After the Government moved to exclude Dr. Mack’s report and testimony, Defendant provided an

“Addendum.” (D.I. 55, Ex. A). The Addendum clarifies Dr. Mack’s conclusions on the matter of intent.

(D.I. 55, Ex. A at 1). Dr Mack writes, “Dr. Titus has a defective thought process and significant

                                                       3
neurocognitive impairments that resulting in his believing that he was practicing medicine correctly, with

the conclusion that he was acting in good faith within the usual course of medical practice.” (Id.).

        At oral argument, there was extensive discussion of what exactly Defendant thought Dr. Mack

could properly testify about.

                  COUNSEL: Dr. Mack is saying that Dr. Titus suffered from neurocognitive
        impairment, and then several other impairments that impacted on – causes him to act in a
        certain way and causes him to, how can I put this, it drives his -- the notion that how he
        was practicing medicine was consistent with doing so in good faith in serving his
        patients.
                  And Dr. Mack is saying due to his impairments, he wasn't able to reach certain –
        access certain executive functions and that he has this almost not narci[ssi]stic, but this
        defect causes him to believe that he knows what he's doing. He can't reflect on that, and
        that his way is the right way.
                  [Dr. Mack] goes through and talks about diagnosing him with substandard
        neurocognitive functioning that reach levels of chronic brain damage with clear evidence
        of organic personality syndrome and mild neurocognitive disorder primarily affecting the
        right cerebral hemisphere. These impairments cause Dr. Titus to have the effective
        process and significant neurocognitive impairments that resulted in his believing that he
        was practicing medicine correctly, prescribing in good faith while within the usual course
        of medical practice.
                  [Dr. Mack] states in his report that Dr. Titus's impairments are causing him to
        believe that he was prescribing medicine correctly and prescribing it with a good faith
        belief that he was doing so in the usual course of a medical practice. It is about Dr. Titus's
        -- it is about how these impairments impacted his reasoning at that time with respect to
        how he conducted his operation, and I think that it goes to the lack of knowledge. It goes
        to lack of intent in terms of the mens rea aspect of the case.
                  THE COURT: Do you think [Dr. Mack] can say [Dr. Titus] was operating in good
        faith or his state of mind was good faith?
                  COUNSEL: Your Honor, if we take up the good faith aspect of it, I believe that
        he would be saying that . . . Dr. Titus believed that he was practicing medicine and that
        he was prescribing patients and treating patients within the course of – with prescriptions,
        opioid prescriptions within the course of a medical practice.
                  I believe that if I read the Cohen case particularly, I think that there may be some
        basis for Dr. Mack to talk about that.
                  I think at least he should be able to say he believed he was practicing medicine
        correctly.
                  I believe that Dr. Mack can testify that Dr. Titus believed he was practicing
        medicine correctly in a broader sense, right, and that what led to that is the impairments
        from which he suffered in this case and his neurocognitive deficits. And I believe that
        that goes to whether or not -- would support the defense argument that the doctor, Dr.
        Titus was acting in good faith when he prescribed medication.



                                                     4
(D.I. 82 at 44-52) (excerpts edited for readability).

    B. Applicable Mens Rea

        The fourteen counts charged under 21 U.S.C. § 841 require a mens rea of “knowingly or

intentionally.” United States v. Polan, 970 F.2d 1280, 1282 (3d Cir. 1992). That is, the Government must

demonstrate that Dr. Titus knowingly or intentionally distributed a controlled substance. Id. The offense

does not encompass “drug distribution by a physician in the usual course of professional practice.” Id.

        The fifteenth count is charged under 21 U.S.C. § 856(a)(1), which makes unlawful to “knowingly

open, lease, rent, use, or maintain any place, whether permanently or temporarily, for the purpose of

manufacturing, distributing, or using any controlled substance.” 21 U.S.C. § 856(a)(1); United States v.

Nasir, 982 F.3d 144, 152 (3d Cir. 2020). The required mens rea is “knowingly.” Id.

        To act “knowingly” with respect to either offense, “is to act with ‘knowledge of the facts that

constitute the offense’ but not necessarily with knowledge that the facts amount to illegal conduct, unless

the statute indicates otherwise.” United States v. Barbosa, 271 F.3d 438, 457-58, (3d Cir. 2001) (quoting

Bryan v. United States, 524 U.S. 184, 193 (1998)). To act “intentionally,” is to act “deliberately and not

by accident.” Id. (quoting United States v. Fuller, 162 F.3d 256, 260 (4th Cir. 1998)).

        The parties appear to agree that in the context of the first fourteen counts, the precise mens rea is

that “the defendant knew that what he distributed and dispensed was a controlled substance and that the

distributing or dispensing was outside the usual course of professional practice and not for a legitimate

medical purpose.” (D.I. 64 at 51 (jointly proposed jury instruction)).

    C. Application

        The question at this stage is whether Dr. Mack’s testimony tends to negate the mens rea element

of one or more of the charged offenses. Mister, 553 F. Supp. 2d at 386. At oral argument, the parties

focused narrowly on the issues contained in the Addendum concerning Dr. Titus’ ability to reflect on his

decisions and his belief in his own medical judgment. Defendant’s counsel described the disputed

testimony as “Dr. Mack is saying due to his impairments, he wasn't able to reach certain – access certain

executive functions and that he has this almost not narci[ssi]stic, but this defect causes him to believe that

                                                        5
he knows what he's doing. He can't reflect on that, and that his way is the right way.” (D.I. 82 at 45:14-

19).

         The Government argues that this is exactly the testimony prohibited by Pohlot. (D.I. 49 at 17).

Pohlot explicitly stated that one’s “inability or failure to engage in normal reflection” does not strictly

negate mens rea. Pohlot, 827 F.2d at 890. I agree that much of Dr. Mack’s testimony appears to center on

Dr. Titus’ inability to reflect on his own medical practice. For example, Dr. Mack explained that Dr.

Titus is “unable to assess his own performance realistically.” (D.I. 55, Ex. A at 2). Defendant’s counsel

also broadly references Dr Titus’ impairments and “how these impairments impacted his reasoning at that

time with respect to how he conducted his operation.” (D.I. 82 at 49: 9-11). This appears to be tied to

“lack of insight” that hinders Dr. Titus in his medical practice and makes him “fixed and regimented in

his own belief that his judgment and decision-making in his practice of medicine is correct.” (D.I. 55, Ex.

at 2).

         In support of admitting Dr. Mack’s testimony, Dr. Titus relies primarily on the Ninth Circuit case

United States v. Cohen, 510 F.3d 1114 (9th Cir. 2007). There, the Court admitted testimony describing

the fact that Cohen’s “beliefs are fixed and have led him to significant adverse consequences, he is

irrational to the point of dysfunction, demonstrated by his stubborn adherence in the face of

overwhelming contradictions and knowledge of substantial penalty” as relevant to “Cohen's ability to

form the intent to evade the tax laws.” Cohen, 510 F.3d at 1125. However, the text of Pohlot, which is

binding on this Court, concluded that such “diminished capacity” 2 defenses are prohibited under IDRA.

Pohlot, 889 F.2d at 890. The Ninth Circuit does discuss whether the proffered testimony would negate

the mens rea at issue and notes that such testimony would have been helpful in countering the argument


2
  The Court in Pohlot explained, “A second strain of diminished capacity permits a defendant to
show not only that he lacked the mens rea in the particular case but also that he lacked the
capacity to form the mens rea. Whether a defendant has the capacity to form mens rea is, of
course, logically connected to whether the defendant possessed the requisite mens rea.
Commentators have agreed, however, that only in the most extraordinary circumstances could a
defendant actually lack the capacity to form mens rea as it is normally understood in American
law.” Pohlot, 889 F.2d at 903.
                                                       6
that “Cohen knew the [asserted] returns were false.” Cohen, 510 F.3d at 1124. However, though

Defendant relies on Cohen, the proffered testimony described at oral argument is only facially

comparable. Dr. Mack opines broadly that Dr. Titus is “fixed and regimented” in his beliefs about his

medical practice (D.I. 55, Ex A at 2), but appears to rely primarily on Dr. Titus’ inability to self-reflect

rather than an inability to process contradictory information.

        Dr. Titus also argues that the proffered testimony is similar to that admitted in the Mister case.

(D.I. 82 at 56:5). In Mister, the Court admitted testimony concerning the Defendant’s low intellectual

functioning as relevant to whether Defendant knew the payments he accepted were bribes. Mister, 553 F.

Supp. 2d at 386. I do not agree that such testimony is analogous. Dr. Mack does not contend that Dr.

Titus could not understand the relevant medical standards. Rather, his report implies (but does not go so

far as to state) that Dr. Titus was unable to analyze his own performance as a medical professional in the

context of those standards. (See, e.g., D.I. 55, Ex. A at 2).

        Insofar as Dr. Mack’s testimony relies on Dr. Titus’ “lack of insight” or that Dr. Titus cannot

reflect on his conduct, I agree that this testimony is prohibited by Pohlot. Pohlot stated that, to permit

evidence of “Pohlot’s meaningful understanding of his actions and their consequences” would expand the

concept of “intent” beyond that necessary to prove the charged crime and would improperly focus on the

Defendant’s unconscious mind. Pohlot, 827 F.2d at 907; see also Mister 553 F. Supp. 2d at 384 n.11

(explaining the application of the Pohlot standard to a “knowledge” crime). Defendant urges the Court to

find that Mister opened the door to permit a “lack of self-reflection” testimony where the mens rea

required is “knowledge” rather than “intent.” (D.I. 55 at 7 (citing Mister, 553 F. Supp. 2d at 384)). In this

Circuit, however, courts have excluded psychiatric evidence that improperly focuses on Defendants’

unconscious motivations or failure to comprehend the nature of their behavior, even when one of the

relevant elements of the crime is “knowledge.” See, e.g., Sacks, 2009 WL 4114169, at *9 (excluding

testimony because it was “[f]ull of conclusory statements, it seeks to justify Defendant's behavior and

describes Defendant's unconscious motivations, impaired volitional control, and his inability to reflect on

the ultimate consequences of his conduct, which is impermissible”); United States v. Baxt, 74 F. Supp. 2d

                                                       7
436, 442 (D.N.J. 1999) (excluding testimony that the defendant was “only minimally aware, if at all, of

the true nature and consequences of his behavior” because, among other reasons, it did not tend to show

that the defendant “did not submit false financial statements knowingly”).

        Accordingly, I believe that Dr. Mack’s testimony, as proposed, fails to meet the test set forth in

Pohlot. Dr. Mack’s testimony appears to be focused primarily on whether Dr. Titus can retroactively

assess his medical decisions and whether Dr. Titus has insight into his own deficits rather than on

psychological conditions that may be used to infer what his state of mind was during the charged conduct.

See Sacks, 2009 WL 4114169, at *6 (excluding testimony that Defendant’s business judgment would be

affected by “deficiencies in concentration, persistence, and pace” as “precisely the type of psychological

evidence that Pohlot prohibits”). Dr. Titus has not cited to a case in this Circuit that admits comparable

expert testimony under the Pohlot standard.

        I also agree that Dr. Mack may not testify that Dr. Titus is/was “unfit to practice medicine.” (D.I.

49, Ex. B at 48). Such testimony is not relevant to whether Dr. Titus knew he was prescribing controlled

substances outside the course of usual medical practice or whether Dr. Titus knowingly maintained

Lighthouse Internal Medicine for the purpose of distributing controlled substances.

        In short, every variation of Dr. Mack’s proposed testimony (other than those which are clearly

barred by Rule 704(b), as stated below) is irrelevant to the relevant mens reas. The testimony in no way

tends to negate whether Dr. Titus knew that he was distributing controlled substances, knew what the

usual course of professional practice was, or knew what was or was not a legitimate medical purpose.

    D. Rule 704(b)

        The Government also objects to certain portions of Dr. Mack’s testimony under Federal Rule of

Evidence 704(b). In particular, the Government objects to testimony that Dr. Titus “believed he was

practicing medicine correctly” and was “acting in good faith.” 3 (D.I. 81-2 at 3). At oral argument,



3
 It is unclear, based on a reading of the Addendum, if Dr. Mack’s testimony that Dr. Titus
“believed he was practicing medicine correctly” and was “acting in good faith” is tied only to Dr.
Titus’ inability to assess his own medical performance or other impairments referenced in Dr.
                                                      8
Defense counsel argued that Dr. Mack should be able to testify that “[Dr Titus’] impairments cause Dr.

Titus to have the effective process and significant neurocognitive impairments that resulted in his

believing that he was practicing medicine correctly, prescribing in good faith while within the usual

course of medical practice.” (D.I. 82 at 47:3-7).

        Rule 704(b) states, “In a criminal case, an expert witness must not state an opinion about whether

the defendant did or did not have a mental state or condition that constitutes an element of the crime

charged or of a defense. Those matters are for the trier of fact alone.” FED. R. EVID. 704(b). The Third

Circuit has explained, “Expert testimony is admissible if it merely ‘support [s] an inference or conclusion

that the defendant did or did not have the requisite mens rea, so long as the expert does not draw the

ultimate inference or conclusion for the jury and the ultimate inference or conclusion does not necessarily

follow from the testimony.’” United States v. Watson, 260 F.3d 301, 309 (3d Cir. 2001) (quoting United

States v. Bennett, 161 F.3d 171, 183 (3d Cir. 1998)). Experts may cross into Rule 704(b) territory if they

“directly refer[] to the defendant's intent, mental state, or mens rea.” Id.

        The Mister case helps illustrate the distinction between admissible and prohibited expert

testimony in this context. As the Court stated, testimony concerning “the intelligence, perception and

processing evidence are relevant to a fact at issue in the case, whether Defendant knew, at the time of the

offense conduct, whether the payments were bribes.” Mister, 553 F. Supp. 2d at 389. However, requiring

the expert to testify as to whether the Defendant knew the payments were bribes would violate Rule

704(b). Id.

        I agree with the Government that opining as to whether Dr. Titus believed he was practicing

medicine correctly and/or in good faith strays into Rule 704(b) territory. Dr. Mack would, in effect, be

drawing the ultimate inference regarding Dr. Titus’ mental state, which is strictly within the purview of

the jury. Thus, I will exclude such testimony.



Mack’s report. At a minimum, they appear to be related. Regardless of whether such testimony
would be appropriate under Pohlot, it also is subject to Rule 704(b).


                                                       9
    IV.      CONCLUSION

          For the reasons stated above, the Government’s motion to exclude the testimony of Dr. Mack

(D.I. 49) is GRANTED to extent explained above. Given what the parties focused on at oral argument

and in the briefing, I do not expect that Dr. Titus will seek to admit testimony about other portions of Dr.

Mack’s report.

                 IT IS SO ORDERED this 2nd day of July 2021.



                                                                   __/s/ Richard G. Andrews__
                                                                   United States District Judge




                                                     10
